Title: To George Washington from Henry Knox, 4 June 1784
From: Knox, Henry
To: Washington, George

 

My dear sir
Annapolis [Md.] 4 June 1784

I just write a line to inform you that I am just setting out for Boston—The president who has just gone for Mount Vernon, will inform you of the State of public matters—Things are not well and will probably be worse before they are better.
I beg you to have the goodness to present my respectful compliments to Mrs Washington and beleive me my dear sir to be your truly affectionate

H. Knox

